324 F.2d 504
W. WILLARD WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Appellant,v.ALLIED OUTLET STORES, INC., Appellee.
No. 20357.
United States Court of Appeals Fifth Circuit.
Nov. 14, 1963.

Bessie Margolin, Assoc.  Solicitor, Dept. of Labor, Caruthers G. Berger, Atty., Charles Donahue, Solicitor of Labor, Jacob I Karro, Atty., U.S. Dept. of Labor, Washington, D.C., Beverley R. Worrell, Regional Atty., Birmingham, Ala., for appellant.
Emanuel Lewis, Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The Court announced from the bench, upon oral argument, that the judgment in this case is remanded because it is plain that the employees involved here are covered employees under the principle announced by this Court in Mitchell v. C & P Shoe Corporation, 286 F.2d 109, 5 Cir., and Mitchell v. Sunshine Department Stores, Inc., 5 Cir., 292 F.2d 645.


2
The cause is remanded for entry of judgment in favor of appellant in the amount stipulated to be the underpayments to the three employees involved in this appeal.